DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on June 16, 2022.
Claims 1, 2, 5, 9, 11, 13, 14 and 19 have been amended.
Claim 12 has been cancelled.
Claim 21 has been added.
Claims 1-11 and 13-21 have been examined and are pending.

Allowable Subject Matter
Claims 1-8 are allowed.
Pending resolution of the rejection under 35 USC § 112, claim 20 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
As required by MPEP 609, Applicant's submission of the Information Disclosure Statement dated 06/16/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Response to Amendments
In view of Applicants' new abstract, the objection to the specification is withdrawn.
In view of Applicants' amendments, the objection to the claims is withdrawn.

Response to Arguments
Applicants have argued the cited art does not teach the amended limitation "wherein the system environment comprises a multi-tiered architecture system environment;" as recited by independent claim 9 and as similarly recited by independent claim 14 (Remarks, pages 13-15). Examiner has carefully considered Applicant's argument but respectfully disagrees. See below for how Sethi can be applied to teach said amendment.
Applicants have also argued the cited art does not teach "an annotation component configured to generate training datasets for the patch acceptance machine learning model, the installation machine learning model, and the validation machine learning model" as recited by claim 14. Specifically, Applicants argued:
"The Examiner cites Sethi for teaching an annotation component configured to generate training datasets for the patch acceptance machine learning model. (Office Action page 15.) The Examiner cites Mani for teaching an annotation component configured to generate training datasets for the installation machine learning model. (Office Action page 15-16.) The Examiner cites Becker for teaching an annotation component configured to generate training datasets for the validation machine learning model. (Office Action page 16.) Each of these cited references describes using training data to train a model. But none of the references describe generating the training data. The claim recites generating training datasets for each of the models, and this generating is not taught by any of the references."
(Remarks, pages 15-16)

Examiner respectfully disagrees. With respect to Sethi, the training data used for training the predictive model is derived from information collected from various computing devices ([0057]; Fig. 3A) and is, therefore, generated. With respect to Mani, cited paragraphs [0024] and [0031], along with Table 1, teach applying a training data set to a predictive modeling engine, the training data set derived from collected data including average I/O utilization. Therefore, Mani also teaches generating training data. Finally, with respect to Becker, cited paragraph [0100] explicitly teaches that a support vector machine classifier is trained via observed - and thus generated - communication device behavior. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 20 recites the limitation "wherein the annotation component is further configured to generate a validation training dataset for the validation machine learning model based on the error rates and the additional characteristics." There is insufficient antecedent basis for the error rates recited by this claim. In the interests of compact prosecution and for the purposes of examination, this limitation will be interpreted as "wherein the annotation component is further configured to generate a validation training dataset for the validation machine learning model based on [[the]] error rates and the additional characteristics."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210157562 A1 - hereinafter "Sethi", in view of US 20190187972 A1 - hereinafter "Hirose", in view of US 20090187899 A1 - hereinafter "Mani", and in view of US 20180081669 A1 - hereinafter "Becker".

With respect to claim 9, Sethi teaches,
A computer-implemented method of automating security updates in a system environment, the computer-implemented method comprising: 
receiving a software update note relating to the system environment, - "When one of the software providers 110 determines that a particular piece of software running on one of the computing devices 104 has one or more software updates available, that software provider 110 may provide a notification (software update note) to that computing device 104 indicating the availability of the software updates." [0018]; Fig. 1; wherein the system environment comprises a multi-tiered architecture system environment; - Using the broadest reasonable interpretation, a multi-tiered architecture system environment would include, at minimum, two tiers, such as a functional process logic tier and a computer data storage tier ([0002] of the instant specification). Sethi's computing devices include, at least, these two tiers ("processor 1010", "memory 1012") [0014][0084-0086]; Fig. 10.
predicting, by a patch acceptance machine learning model, the patch is acceptable in the system environment; - "A machine-learning based predictive model is utilized in step 204 to assess compatibility of the at least one software update with the given computing device based at least in part on the state of the given computing device." [0050]; Fig. 2 "The FIG. 2 process continues with step 206, generating a recommendation notification indicating compatibility of the at least one software update with the given computing device." [0051]
Sethi does not explicitly teach determining a patch in the software update note is initially compatible with the system environment;
However, in analogous art for software development, Hirose teaches:
"In step S33, the latest firmware version information acquisition unit 28 implemented by the application for the imaging device 14 of the client terminal 12 acquires the version information of the latest firmware (software update note) available on the server 10. In step S34, the firmware update determination unit 30 reads the version information of the firmware installed in the imaging device 14 from the installed firmware version information storage unit 26." [0082]; Figs. 5 & 7
"In step S35, the firmware update determination unit 30 compares the version information of the latest firmware acquired in step S33 with the version information of the installed firmware read in step S34 and determines whether the latest firmware capable of updating the installed firmware is available on the server 10." [0083]; Figs. 5 & 7
"When the latest firmware capable of updating the installed firmware is available on the server 10 (S35: Yes), the firmware update notification unit 32 of the client terminal 12 displays a message that the firmware installed in the imaging device 14 can be updated in step S36." [0084]; Figs. 5 & 7
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sethi with Hirose's teachings because doing so would provide Sethi's system with an improved ability to provide firmware update notifications, as suggested by Hirose [0005].
Sethi does not explicitly teach predicting, by an installation machine learning model, an installation time period for the patch on the system environment; installing the patch during the installation time period on the system environment;
However, in analogous art for software development, Mani teaches:
"In exemplary embodiments, based on the predictive models run by the predictive modeling engine 140 and given a particular reboot window, the intelligent patcher 110 can determine the best time to apply patches and to reboot." [0025]
"As a non-limiting example, based on predictive modeling, the best time for rebooting (a client partition of) the virtual I/O server 100 within the reboot window may be, e.g., at approximately 9:00 p.m. on Wednesday. The (client partition of) virtual I/O server 100 is rebooted at the specific time within the reboot window to apply the patches at 250." [0029]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sethi and Hirose with Mani's teachings because doing so would provide Sethi/Hirose's system with the ability to provide a more intelligent mechanism for scheduling patches, as suggested by Mani [0005-0006].
Sethi does not explicitly teach validating a patch installation relating to the patch using a validation machine learning model.
However, in analogous art for software development, Becker teaches:
"In step 6, the control unit 112 can report status of the software or firmware update to the proxy/broker device 106. Example updates can be "update applied OK" or "update not applied-error." Any number of messages or types of information can be reported including, but not limited to, the time of update, a confirmation of the name of the software package updated, whether the update was successful or unsuccessful or the like. At step 7, the proxy/broker device 106 can relay status to server/distribution authority device 102." [0046]
"The embodiments described herein can employ artificial intelligence (AI) to facilitate automating one or more features described herein." [0099]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sethi, Hirose and Mani with Becker's teachings because doing so would provide Sethi/Hirose/Mani's system with the ability to provide secure, cost-effective and timely device updates, as suggested by Becker [0002].

With respect to claim 10, Becker teaches,
determining an unsuccessful patch installation using the validation machine learning model; and generating an alert based on the unsuccessful patch installation. - "In step 6, the control unit 112 can report status of the software or firmware update to the proxy/broker device 106. Example updates can be "update applied OK" or "update not applied-error." Any number of messages or types of information can be reported including, but not limited to, the time of update, a confirmation of the name of the software package updated, whether the update was successful or unsuccessful or the like. At step 7, the proxy/broker device 106 can relay status to server/distribution authority device 102." [0046]

With respect to claim 13, Sethi teaches,
receiving a second software update note relating to the multi-tiered architecture; - "When one of the software providers 110 determines that a particular piece of software running on one of the computing devices 104 has one or more software updates available, that software provider 110 may provide a notification (software update note) to that computing device 104 indicating the availability of the software updates." [0018]; Fig. 1
predicting, by the patch acceptance machine learning model, each patch of the plurality of patches are patchable in the system environment; - "A machine-learning based predictive model is utilized in step 204 to assess compatibility of the at least one software update with the given computing device based at least in part on the state of the given computing device." [0050]; Fig. 2 "The FIG. 2 process continues with step 206, generating a recommendation notification indicating compatibility of the at least one software update with the given computing device." [0051]
Hirose teaches determining a plurality of patches in the software update note are initially compatible in the system environment; - "In step S33, the latest firmware version information acquisition unit 28 implemented by the application for the imaging device 14 of the client terminal 12 acquires the version information of the latest firmware (software update note) available on the server 10. In step S34, the firmware update determination unit 30 reads the version information of the firmware installed in the imaging device 14 from the installed firmware version information storage unit 26." [0082]; Figs. 5 & 7. "In step S35, the firmware update determination unit 30 compares the version information of the latest firmware acquired in step S33 with the version information of the installed firmware read in step S34 and determines whether the latest firmware capable of updating the installed firmware is available on the server 10." [0083]; Figs. 5 & 7. "When the latest firmware capable of updating the installed firmware is available on the server 10 (S35: Yes), the firmware update notification unit 32 of the client terminal 12 displays a message that the firmware installed in the imaging device 14 can be updated in step S36." [0084]; Figs. 5 & 7
Mani teaches:
predicting, by the installation machine learning model, installation time periods for each patch of the plurality of the patches on the system environment; - "In exemplary embodiments, based on the predictive models run by the predictive modeling engine 140 and given a particular reboot window, the intelligent patcher 110 can determine the best time to apply patches and to reboot." [0025]
assembling a patch list based on the acceptable patches and the corresponding installation time periods; computing an installation calendar for the system environment based on the patch list; - "Future virtual I/O utilization (of the client partitions) is predicted by running predictive modeling utilizing the historic averages of the performance indicators (corresponding to the client partitions), and based on the predictive modeling, a specific time within the reboot window (e.g., of one week) is determined for rebooting the virtual I/O server 100 to apply the patches at 240. As a non-limiting example, the network administrator may input next week as the time frame in which a reboot may occur, and predictive modeling is performed to determine the best time (within the reboot window) next week for the reboot to take place. As a non-limiting example, based on predictive modeling, the best time for rebooting (a client partition of) the virtual I/O server 100 within the reboot window may be, e.g., at approximately 9:00 p.m. on Wednesday. The (client partition of) virtual I/O server 100 is rebooted at the specific time within the reboot window to apply the patches at 250." [0029]
installing the plurality of patches on the system environment based on the installation calendar; and - "As a non-limiting example, based on predictive modeling, the best time for rebooting (a client partition of) the virtual I/O server 100 within the reboot window may be, e.g., at approximately 9:00 p.m. on Wednesday. The (client partition of) virtual I/O server 100 is rebooted at the specific time within the reboot window to apply the patches at 250." [0029]
Becker teaches validating a plurality of patch installations relating to the plurality of patches using the validation machine learning model. - "In step 6, the control unit 112 can report status of the software or firmware update to the proxy/broker device 106. Example updates can be "update applied OK" or "update not applied-error." Any number of messages or types of information can be reported including, but not limited to, the time of update, a confirmation of the name of the software package updated, whether the update was successful or unsuccessful or the like. At step 7, the proxy/broker device 106 can relay status to server/distribution authority device 102." [0046] "The embodiments described herein can employ artificial intelligence (AI) to facilitate automating one or more features described herein." [0099]

With respect to claim 21, Sethi teaches,
generating training datasets for the patch acceptance machine learning model, - "The machine learning system 311 implements a cyclic online learning process, where the training data 313 is used for training a predictive model 315 and classifier 317." [0057]; Fig. 3A
Mani teaches generating training datasets for the installation machine learning model, - "The predictive modeling engine 140 of the intelligent patcher 110 can support simple through advanced learning based predictive modeling processes." [0024] "In the non-limiting example, the Naive Bayes predictive modeling algorithm is used to select the most likely outcome (classification) based on the training data set presented in the above Table 1." [0031]
Becker teaches generating training datasets for the validation machine learning model; and extracting additional characteristics from historical system operation characteristics related to the system environment. - "As will be readily appreciated, one or more of the embodiments can employ classifiers that are explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via observing communication device behavior, operator preferences, historical information, receiving extrinsic information). For example, SVMs can be configured via a learning or training phase within a classifier constructor and feature selection module." [0100]

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi, Hirose, Mani and Becker, and in view of US 20200394310 A1 - hereinafter "Sloan".

With respect to claim 11, Sethi does not explicitly teach,
wherein the validation machine learning model is a long short term memory (LSTM) neural network.
However, in analogous art for software development, Sloane teaches:
"Embodiments of the present disclosure provide a system for analyzing computer application vulnerabilities via multidimensional correlation and prioritization. In particular, the system (which may be referred to herein as the "update prioritization system") may be used to generate a prioritization scheme for deploying and/or validating updates, vulnerability patches, bug fixes, or the like for each application within a computing environment." [0038]
"In some embodiments, the prioritization application 162 may further comprise a machine learning module comprising one or more neural networks, where the machine learning module is configured to continuously collect real-world data regarding the target applications and output recommendations on how to modify the prioritization schemes to reduce negative impacts on the target applications and their associated dependencies. In some embodiments, the target application computing system 104 may further comprise a neural network device which may include a hardware, software, or part hardware and software implementation of a neural network. Accordingly, the neural network may be a multilayer perceptron, Boltzmann machine, Markov chain, long/short term memory (LSTM), recurrent neural network (RNN), or the like.." [0051]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sethi, Hirose, Mani and Becker with Sloane's teachings because doing so would provide Sethi/Hirose/Mani/Becker's system with the ability to minimize the negative impact of the process of patching various applications in use within an enterprise environment, as suggested by Sloane [0042].

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210157562 A1 - hereinafter "Sethi", in view of US 20090187899 A1 - hereinafter "Mani", and in view of US 20180081669 A1 - hereinafter "Becker".

With respect to claim 14, Sethi teaches,
A system of automating security updates in a multi-tiered architecture system environment, the system comprising:
a memory; a processor; local data storage having stored thereon computer executable code; - Fig. 10
a system information database configured to store historical patch information and log files relating to a system environment, - "The software compatibility database 108, as discussed above, is configured to store and record information relating to software compatibility with particular types of the computing devices 104.. The information may also include incident data for the computing devices 104, classification results for the historical incident data, training data for one or more machine learning-based classifiers of incident data, etc." [0022]. "The machine learning-based predictive model is trained utilizing historical incident data for a plurality of incidents associated with application of software updates to the computing devices 104." [0030]. "FIG. 4 shows an example of training data for building the predictive model 315. More particularly, FIG. 4 shows a first table 401 with feature data F1, F2, . . . Fn (collectively, features F) representing parameters of a device state of one or more computing devices at respective points in time associated with incident identifiers (IDs) ID1, ID2, . . . IDm. The features F may represent parameters such as memory consumption, disk utilization, system events, error logs, application performance indicators, lists of installed software (e.g., installed applications, device drivers, system components, etc.), etc." [0060]; wherein the system environment comprises a multi-tiered architecture system environment; - Using the broadest reasonable interpretation, a multi-tiered architecture system environment would include, at minimum, two tiers, such as a functional process logic tier and a computer data storage tier ([0002] of the instant specification). Sethi's computing devices include, at least, these two tiers ("processor 1010", "memory 1012") [0014][0084-0086]; Fig. 10.
a patch acceptance machine learning model configured to predict patch compatibility between a patch and the system environment; - "A machine-learning based predictive model is utilized in step 204 to assess compatibility of the at least one software update with the given computing device based at least in part on the state of the given computing device." [0050]; Fig. 2 "The FIG. 2 process continues with step 206, generating a recommendation notification indicating compatibility of the at least one software update with the given computing device." [0051]
an annotation component configured to generate training datasets for the patch acceptance machine learning model, - "The machine learning system 311 implements a cyclic online learning process, where the training data 313 is used for training a predictive model 315 and classifier 317." [0057]; Fig. 3A
Sethi does not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Mani.
For example Mani teaches:
an installation machine learning model configured to predict an installation time period for the patch and the system environment; - "In exemplary embodiments, based on the predictive models run by the predictive modeling engine 140 and given a particular reboot window, the intelligent patcher 110 can determine the best time to apply patches and to reboot." [0025]
an annotation component configured to generate training datasets for the installation machine learning model, - "The predictive modeling engine 140 of the intelligent patcher 110 can support simple through advanced learning based predictive modeling processes." [0024] "In the non-limiting example, the Naive Bayes predictive modeling algorithm is used to select the most likely outcome (classification) based on the training data set presented in the above Table 1." [0031]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sethi with Mani's teachings because doing so would provide Sethi's system with the ability to provide a more intelligent mechanism for scheduling patches, as suggested by Mani [0005-0006].
Sethi does not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Becker.
For example Becker teaches:
a validation machine learning model configured to validate a patch installation performed on the system environment; and - "In step 6, the control unit 112 can report status of the software or firmware update to the proxy/broker device 106. Example updates can be "update applied OK" or "update not applied-error." Any number of messages or types of information can be reported including, but not limited to, the time of update, a confirmation of the name of the software package updated, whether the update was successful or unsuccessful or the like. At step 7, the proxy/broker device 106 can relay status to server/distribution authority device 102." [0046] "The embodiments described herein can employ artificial intelligence (AI) to facilitate automating one or more features described herein." [0099]
an annotation component configured to generate training datasets for the validation machine learning model. - "As will be readily appreciated, one or more of the embodiments can employ classifiers that are explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via observing communication device behavior, operator preferences, historical information, receiving extrinsic information). For example, SVMs can be configured via a learning or training phase within a classifier constructor and feature selection module." [0100]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sethi and Mani with Becker's teachings because doing so would provide Sethi/Mani's system with the ability to provide secure, cost-effective and timely device updates, as suggested by Becker [0002].

With respect to claim 17, Mani teaches,
an installation calendar for patches to be installed on the system environment. - "As a non-limiting example, based on predictive modeling, the best time for rebooting (a client partition of) the virtual I/O server 100 within the reboot window may be, e.g., at approximately 9:00 p.m. on Wednesday. The (client partition of) virtual I/O server 100 is rebooted at the specific time within the reboot window to apply the patches at 250." [0029]

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi , Mani and Becker, and in view of US 20200394310 A1 - hereinafter "Sloan".

With respect to claim 15, Sethi does not explicitly teach,
wherein the validation machine learning model is a long short term memory (LSTM) neural network.
However, in analogous art for software development, Sloane teaches:
"Embodiments of the present disclosure provide a system for analyzing computer application vulnerabilities via multidimensional correlation and prioritization. In particular, the system (which may be referred to herein as the "update prioritization system") may be used to generate a prioritization scheme for deploying and/or validating updates, vulnerability patches, bug fixes, or the like for each application within a computing environment." [0038]
"In some embodiments, the prioritization application 162 may further comprise a machine learning module comprising one or more neural networks, where the machine learning module is configured to continuously collect real-world data regarding the target applications and output recommendations on how to modify the prioritization schemes to reduce negative impacts on the target applications and their associated dependencies. In some embodiments, the target application computing system 104 may further comprise a neural network device which may include a hardware, software, or part hardware and software implementation of a neural network. Accordingly, the neural network may be a multilayer perceptron, Boltzmann machine, Markov chain, long/short term memory (LSTM), recurrent neural network (RNN), or the like.." [0051]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sethi, Mani and Becker with Sloane's teachings because doing so would provide Sethi/Mani/Becker's system with the ability to minimize the negative impact of the process of patching various applications in use within an enterprise environment, as suggested by Sloane [0042].

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi, Mani and Becker, and in view of US 20210334195 A1 - hereinafter "Sethi".

With respect to claim 16, Mani teaches,
wherein the installation machine learning model are support-vector machines trained using supervised learning techniques. - "The predictive modeling engine 140 is capable of implementing various models, and the models can be made available as plugins. Naive Bayes classifier called Bayes algorithm (simple), K-nearest neighbor algorithm (intermediate), and support vector machine (advanced) are non-limiting examples of predictive models that may be run by the predictive modeling engine 140 for predictive modeling." [0024]
Sethi does not explicitly teach wherein the patch acceptance machine learning model are support-vector machines trained using supervised learning techniques.
However, in analogous art for software deployment, Sethi teaches:
"The server may determine, based on the configuration data associated with the client device, that the vendor update is applicable to (e.g., installable on) the client device. The server may create a container and configure the container, based on the configuration data associated with the client device, to replicate a configuration of the client device, thereby creating a replica container. The server may install the vendor update in the replica container and perform multiple tests to the replica container with the vendor update installed to generate a set of logs (e.g., installation logs, memory dumps, operating system logs, and the like)...The server may use machine learning to perform an analysis of the set of logs. The server may determine, based on the analysis, that the vendor update caused no issues and send the vendor update to the client device." [0006]
"The log collection 132 may be analyzed using the machine learning 126. For example, the machine learning 126 may be a classification algorithm, such as, for example, support vector machines (SVM) or the like." [0042]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sethi, Mani and Becker with Sethi's teachings because doing so would provide Sethi/Mani/Becker's system with the ability to reduce the amount of device downtime resulting from an update being installed, as suggested by Sethi [0019].

With respect to claim 18, Sethi does not explicitly teach,
wherein the annotation component is further configured to compute error rates from the log files stored on the system information database, wherein the error rates include the error rates from historical implementation log files, historical system error log files, and short dump log files.
However, in analogous art for software deployment, Sethi teaches:
"The server may install the vendor update in the replica container and perform multiple tests to the replica container with the vendor update installed to generate a set of logs (e.g., installation logs, memory dumps, operating system logs, and the like). For example, the plurality of tests may include: performing a normal boot, performing a fast boot, performing a hibernate followed by a boot from hibernate, performing a set of file handling tests (e.g., creating a file, opening the file, writing to the file, reading from the file, deleting the file, or any combination thereof), determining a memory footprint (e.g., amount of memory being used) of at least one software application executing on the client device, or any combination thereof. The server may use machine learning to perform an analysis of the set of logs. The server may determine, based on the analysis, that the vendor update caused no issues and send the vendor update to the client device. The server may determine, using the machine learning algorithm, a test category associated with individual tests of the plurality of tests. The machine learning algorithm may determine, based on multiple sets of logs generated by performing the plurality of tests to multiple vendor updates, a frequency of failure of individual test categories." [0006] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sethi, Mani and Becker with Sethi's teachings because doing so would provide Sethi/Mani/Becker's system with the ability to reduce the amount of device downtime resulting from an update being installed, as suggested by Sethi [0019].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi, Mani and Becker, and in view of US 20220116470 A1 - hereinafter "Gershon".

With respect to claim 19, Sethi does not explicitly teach,
wherein the annotation component is further configured to extract additional characteristics from historical system operation characteristics related to the system environment, wherein the additional characteristics include one or more selected from a group consisting of...an update average time.
However, in analogous art, Gershon teaches:
"The data collection component 121 also collects data about the application changes (e.g., installations and/or upgrades). For example, the data collection component 121 extracts data from the user devices 102 and/or the IT administrative devices 103 about the time it takes for upgrades and/or installations to occur (e.g., from a beginning to an end of the process), and whether the installation and/or upgrade was successful." [0030]
"Extracting the data about the one or more changes comprises: (i) calculating an overall average installation time and/or an overall average upgrade time for the plurality of applications; and/or (ii) calculating an average installation time and/or an average upgrade time for one or more subsets of the plurality of applications determined to have the same application type." [0067]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sethi, Mani and Becker with Gershon's teachings because doing so would provide Sethi/Mani/Becker's system with the ability to provide users with valuable information for addressing problems with application upgrades, as suggested by Gershon [0003].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192